Title: To Benjamin Franklin from –– de Gruffy, 29 September 1778
From: Gruffy, —— de
To: Franklin, Benjamin


Monsieur
Paris 29 7bre 1778
Je viens de recevoir une Lettre de Me. La Comtesse de Conway d’auxerre, qui est dans les inquietudes les plus cruelles sur le sort de son mari, dont elle n’a aucune nouvelle, et que la Gazette de divers endroits No 61 du 4 7bre dit avoir été blessé dans une affaire qu’il a eu avec le Collonel Cadwallader. Daignés Monsieur au nom de Dieu lui aprendre ce que vous savés de cette affaire, et lui donner des Nouvelles de son mari si vous en savés, quelles qu’elles puissent être; elles seront plus consolantes, que l’anxieté ou elle se trouve. J’ose croire que vous voudrés bien par humanité, et par L’amitie que vous avés pour Made. Conway que vous apellés du doux nom de fille, avoir la bonté de lui écrire, ou me faire L’honneur de me répondre, et je lui manderai tout ce qu’il vous plaira de m’aprendre.
Dans une Conversation que j’ai eu il y a environ 18 jours avec Monsieur Adams, il me fit l’honneur de me dire que votre patrie n’avoit pas besoin d’hommes, mais qu’elle avoit un plus grand besoin d’argent. Je lui repondis que je pourrois peut être faire quelques démarches avec succès, que la Republique de Berne avoit un trésor Considérable, et que je savois qu’on trouvoit facilement à faire des Emprunts à Genes. Comme j’ai des rélations dans l’un Comme dans l’autre Endroit Je vous offre avec sincerité et avec Empressement mes services, vous n’aurés qu’à m’indiquer, quelle somme vous emprunteriés; pour quel tems, quels sont les arrangemens que vous prendriés pour payer les Interets, et pour en faire le remboursement. Je ne doutte point de reussir. En tout cas, mon activité et les soins que j’y donnerai, vous prouveront le désir que j’aurois de faire quelque chose qui put vous être agreable et de vous voir agréer le profond respect avec lequel je suis Monsieur Votre tres humble et très obéissant Serviteur
DE GRUFFYRue du Temple
 
Notation: Gruffi about Me Conway Paris 29. 7bre. 1778.
